Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of securing loops disposed at one end as stated in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small (5,351,460) in view of Reed (2014/0000121).
The device as claimed is substantially disclosed by Small with an elongated member 4; indicia 10 on the elongated member corresponding specific measurements, but lacks the elongated member having a securing loop disposed at one end.  
Reed teaches using a hole 34 in a gauge to secure a loop 72 so the gauge can be secured to another item or a person.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a securing loop disposed at one end of the elongate member of Small as taught by Reed so the gauge can be secured to another item or a person.
With respect to claim 7 the combination of Small in view of Reed discloses an elongated member 4 (Small); wherein the elongated member comprises a plurality of securing loops 72, 50 (Reed) disposed at one end thereof; indicia 10 (Small) disposed on the elongated member corresponding specific measurements.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (7,200,951) in view of Reed (2014/0000121).
The device as claimed is substantially disclosed by O’Connor with an elongated member 10; indicia 14, 16, 18 on the elongated member corresponding specific 
Reed teaches using a hole 34 in a gauge to secure a loop 72 so the gauge can be secured to another item or a person.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a securing loop disposed at one end of the elongate member of O’Connor as taught by Reed so the gauge can be secured to another item or a person.
With respect to claim 7 the combination of O’Connor in view of Reed discloses an elongated member 10 (O’Connor); wherein the elongated member comprises a plurality of securing loops 72, 50 (Reed) disposed at one end thereof; indicia 14, 16, 18 (O’Connor) disposed on the elongated member corresponding specific measurements.
Claims 1, 6, 7, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plesh (5,598,638) in view of Reed (2014/0000121).
The device as claimed is substantially disclosed by Plesh with an elongated member 10; indicia 11, 13, 17 on the elongated member corresponding specific measurements, but lacks the elongated member having a securing loop disposed at one end.  
Reed teaches using a hole 34 in a gauge to secure a loop 72 so the gauge can be secured to another item or a person.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a securing loop disposed at one end of the elongate member of Plesh as taught by Reed so the gauge can be secured to another item or a person.

With respect to claim 7 the combination of Plesh in view of Reed discloses an elongated member 10 (Plesh); wherein the elongated member comprises a plurality of securing loops 72, 50 (Reed) disposed at one end thereof; indicia 11, 13, 17 (Plesh) disposed on the elongated member corresponding specific measurements.
With respect to claim 12 the combination of Plesh in view of Reed discloses there is a plurality of colors that correspond to different measurements (claim 8 of Plesh).
With respect to claim 13 the combination of Plesh in view of Reed discloses the elongated member 10 (Plesh) having a securing loop 72 (Reed) disposed at one end; indicia 11, 13, 17 (Plesh) on the elongated member corresponding specific measurements, wherein a unique color (claim 8 Plesh) will represent each different measurement.
With respect to claim 14 the combination of Plesh in view of Reed discloses comprising multiple securing loops 72, 50 (Reed).
With respect to claim 17 the combination of Plesh in view of Reed discloses the securing strap is a rope 60 (Reed).
Claims 2, 4, 6, 8, 10, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small (5,351,460) in view of Reed (2014/0000121) as applied to claims 1 and 7 above, and further in view of Marshall (5,913,586).
The device as claimed is disclosed by the combination of Small in view of Reed as stated in the rejection recited above for claims 1 and 7, but lack special terms (wall outlet) on the indicia.  Marshall teaches using special indicia 30 (particular shapes, .
Claims 2-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plesh (5,598,638) in view of Reed (2014/0000121) as applied to claims 1, 6, 7, 12-14, and 17 above, and further in view of Marshall (5,913,586).
The device as claimed is disclosed by the combination of Plesh in view of Reed as stated in the rejection recited above for claims 1, 6, 7, 12-14, and 17, but lack special terms (wall outlet) on the indicia.  Marshall teaches using special indicia 30 (particular shapes, colors, terms) to readily indicate the desired distance on the gauge.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add special shapes, colors or terms (wall outlet) in the combination of Plesh in view of Reed as taught by Marshall to indicate to the user a specific distance on the gauge.  With respect to the specific electrical distances the base reference of Plesh is used to indicate the locations of electrical items that have standard spacings (claim 1 of Plesh).
Claims 3, 6, 9, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (7,200,951) in view of Reed (2014/0000121) as applied to claims 1 and 7 above, and further in view of Marshall (5,913,586).
.
Claims 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plesh (5,598,638) in view of Reed (2014/0000121) as applied to claims 1, 6, 7, 12-14, and 17 above, and further in view of Sieber (2009/0193675).
The device as claimed is disclosed by the combination of Plesh in view of Reed as stated in the rejection recited above for claims 1, 6, 7, 12-14, and 17, but lack gauge being made of fabric.  Sieber teaches using fabric as the material in a measuring gauge that is weighted at the bottom so the devices hangs during use and the device can be folded for storage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of the combination of Plesh in view of Reed out of fabric as taught by Sieber with a weighted end so the device will hang during use and the device can be folded for storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855